Citation Nr: 1435697	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for shortening of the left leg as a residual of a total left hip arthroplasty.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran was on active duty from March 1963 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of February 2010 issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim arises from a total left hip arthroplasty performed at the Huntington VA Medical Center in May 2009.  It does not appear that all records pertaining to the surgery are of record.  For instance, the record includes an April 24, 2009 informed consent, but it is indicated that the full consent document can be accessed through "Vista Imaging" the full consent form is not a part of the claims file; elsewhere it was indicated that the Veteran was given information regarding a knee replacement.

A VA physician provided an opinion following an examination in January 2010.  That opinion did not answer all questions that VA is required to consider.  The examiner indicated that a decubitus incurred during treatment was due to negligence, but it is not clear whether there is any residual disability.  The examiner also did not state whether a reasonable health care provider would have advised the Veteran of the risk of leg shortening or the consequences, if the Veteran had foregone the hip replacement.  Schertz v. Shinseki, 26 Vet. App. 362 (2013)

Accordingly, the case is REMANDED for the following development:

1.  Obtain the full consent document for the left hip arthroplasty that is reportedly accessible through Vista Imaging.

2.  After obtaining all available records, ask the physician who provided the January 2010 VA examination, to review the record and answer the following questions:

Would a reasonable health care provider have advised the Veteran of the risk that he would have the extent of leg shortening that resulted from the left hip arthroplasty?

What would have been the most likely consequences, if the Veteran had not undergone the left hip arthroplasty?

Would the consequences of foregoing the surgery been worse than the result he received from the surgery?

Did the Veteran have any residual disability from the decubitus ulcer?

Does a review of the records added since the January 2010 examination change any other aspect of the opinions provided at that time?

The examiner should provide reasons for the opinions.  If further examination is required, this should be arranged.

If the examiner is not available, another physician should review the claims folder and provide the needed opinions.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



